Exhibit 10.1

Annual Directors’ Compensation Summary (Non-Employee Directors)

 

 

Annual Cash Retainer $130,000 per year through June 30, 2015; $145,000 per year
effective July 1, 2015

Annual Equity Retainer

$130,000 for 2015, $145,000 effective January 1, 2016, payable under the
Lockheed Martin Corporation 2009 Directors Equity Plan Audit Committee Chairman
Fees $25,000

Management Development and Compensation Committee Chairman Fees

$20,000 Other Committee Chairman Fees $15,000 Lead Director Fees $25,000
Deferred Compensation Plan Deferral plan for cash retainer Stock Ownership
Guidelines Ownership in common stock or stock units with a value equivalent to
five times the annual cash retainer within five years of joining the Board
Travel Accident Insurance $1,000,000 Director Education Reimbursed for costs and
expenses

 